Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As per Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Calin et al (U.S. 10,028,167) and further in view of Wang et al (U.S. 2014/0092740).

As per claims 1,7 Calin disclosed a method of executing a QoS policy, the method applicable to a CPU of a network device and comprising: before a packet entering the network device goes through a preset forwarding process, determining whether the packet matches a flow template according to a property of the packet; if the packet matches the flow template, acquiring a session structure of a network session corresponding to the packet (col. 2, lines 6-11) [the feature includes functions to provide access and visibility into end-to-end traffic flow information across all network segments, including wireless access network and IP wide area network segments of the converged network, and dynamically control traffic flows based on the traffic flow information] (Examiner interpreted packet matches as traffic flow information and the network segments as flow template);
  5adding a QoS dedicated structure to a tail of the session structure; acquiring a QoS policy corresponding to the flow template; compiling the QoS policy to obtain policy information; and filling the policy information to the QoS dedicated structure; and after the packet goes through the preset forwarding process (col. 4, lines 1-7) [QCI (QoS Class Identifier) specifies IP packet forwarding treatment, such as scheduling weights, queue management in transport nodes in LTE and link layer protocol configuration. Nine QCI values in total are standardized in terms of resource type (Guaranteed Bit Rate (GBR) and Non-GBR (N-GBR)), priority, packet delay budget, and packet error loss rate, depending on application service types], 

    However Calin did not disclose in detail adding the policy information 10in the QoS dedicated structure to the packet, so that a switching chip of the network device executes the QoS policy.  

In the same field of endeavor Wang disclosed, “Furthermore, some embodiments provide QoS for Network-on-Chips, without changing the router architecture, or requiring support of multiple queues, while at the same time maintaining high overall throughput (Paragraph. 0012).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated Furthermore, some embodiments provide QoS for Network-on-Chips, without changing the router architecture, or requiring support of multiple queues, while at the same time maintaining high overall throughput as taught by Wang in the method and system of Calin to reduce congestion and latency.


2.       As per claims 2,8 Calin-Wang disclosed wherein the policy information of the QoS policy comprises: information of a designated queue which the packet is to be mapped; 

3. 	As per claims 3,9 Calin-Wang disclosed wherein executing, by the switching chip of the network device, the QoS policy comprises: stripping, by the switching chip of the network device, the hash header at an outbound interface of the switching chip, and executing, by the switching chip of the network device, a policy action corresponding to the QoS policy according to the information of the mapping queue field of the hash header (Wang, Paragraph. 0012).  

4. 	As per claims 4,10 Calin-Wang disclosed wherein before determining whether the packet matches the preset flow template according to the property of the packet, the method further comprises:  15PAR1914478US-MV detecting whether a network session based on the packet has been established; and if the network session has been established, allowing to determine whether the packet matches the flow template according to the property of the packet (Calin, col. 4, lines 35-44).  

5. 	As per claims 5,11 Calin-Wang disclosed further comprises:  5configuring the QoS flow template in advance (Calin, col. 4, lines 1-7).  

6. 	As per claims 6,12 Calin-Wang disclosed further comprises: configuring the QoS policy in advance, and delivering a policy action corresponding to the QoS policy to the switching chip (Wang, Paragraph. 0012).





Conclusion

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
8.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443